UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO. Commission File Number: 000-51458 HOKU CORPORATION (Exact name of Registrant as specified in its Charter) Delaware 99-0351487 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1288 Ala Moana Blvd., Ste. 220 Honolulu, Hawaii 96814 (Address of principal executive offices, including zip code) (808) 682-7800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): ¨Large accelerated filer¨ Accelerated filerxNon-accelerated filer (Do not check if a smaller reporting company) ¨Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo Common Stock, par value $0.001 per share, outstanding as ofJuly 15, 2010: 55,087,121 HOKU CORPORATION FORM 10-Q For the Quarterly Period Ended June 30, 2010 Table of Contents Part I – Financial Information Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2010 (unaudited) and March 31, 2010 1 Consolidated Statements of Operations for the three months ended June 30, 2010 and 2009 (unaudited) 2 Consolidated Statements of Cash Flows for the three months ended June 30, 2010 and 2009 (unaudited) 3 Notes to Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II – Other Information 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 36 Signatures 38 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS HOKU CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) June 30, March 31, Assets (unaudited) Cash and cash equivalents $ $ Inventory Accounts receivable Costs of uncompleted contracts 93 Other current assets Total current assets Deferred cost of debt financing Property, plant and equipment, net Total assets $ $ Liabilities and Equity Accounts payable and accrued expenses $ $ Deferred revenue 6 Deposits – Hoku Materials Other current liabilities Total current liabilities Notes payable- net Long-term debt (Deposits – Hoku Materials) Total liabilities Commitments and Contingencies Equity: Preferred stock, $0.001 par value. Authorized 5,000,000 shares; no shares issued andoutstandingas ofJune 30, 2010 and March 31, 2010 Common stock, $0.001 par value.Authorized 100,000,000 shares; issued and outstanding 55,087,121 and 54,853,677 shares as of June 30, 2010 and March 31, 2010, respectively 54 54 Warrant to purchase 10,000,000 shares of common stock Additional paid-in capital Accumulated deficit (23,283 ) (20,601 ) Total Hoku Corporation shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 1 HOKU CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except share and per share data) ThreeMonthsEnded June30, Service and license revenue $ $ 74 Cost of service and license revenue (1) 14 Gross margin 60 Operating expenses: Selling, general and administrative (1) Total operating expenses Loss from operations ) ) Interest and other income 84 Net loss ) ) Net income (loss) attributable to the noncontrolling interest 28 ) Net loss attributable to Hoku Corporation $ ) $ ) Basic net loss per share attributable to Hoku Corporation $ ) $ ) Diluted net loss per share attributable to Hoku Corporation $ ) $ ) Shares used in computing above basic net loss per share 21,009,383 Shares used in computing above diluted net loss per share 54,607,060 21,009,383 (1) Includes stock-based compensation as follows: Cost of service and license revenue $ — $ 4 Selling, general and administrative See accompanying notes to consolidated financial statements. 2 HOKU CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) ThreeMonthsEnded June30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 55 56 Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) ) Costs of uncompleted contracts ) ) Inventory Other current assets 96 Accounts payable and accrued operating expenses ) Deposits- Hoku Solar — ) Deferred revenue Other current liabilities 11 15 Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from maturities of short-term investments 29 Purchases of short-term investments ) ) Payment of accounts payable and accrued capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Contributions from/(distributions to) noncontrolling interest ) Proceeds from notes payable — Costs related to Tianwei investment ) — Exercise of common stock options 1 — Proceeds from long-term debt (Deposits-Hoku Materials) Net cash provided by financing activities Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing activities: Amortization of debt discount and deferred financing cost to property and equipment $ $ — Acquisition of property and equipment $ $ See accompanying notes to consolidated financial statements. 3 HOKU CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) Summary of Significant Accounting Policies and Practices (a) Description of Business Hoku Corporation is a materials science company focused on clean energy technologies. The Company was incorporated in Hawaii in March 2001, as Pacific Energy Group, Inc.In July 2001, the Company changed its name to Hoku Scientific, Inc. In December 2004, the Company was reincorporated in Delaware.In March 2010, the Company changed its name from Hoku Scientific, Inc. to Hoku Corporation. The Company originally focused its efforts on the design and development of fuel cell technologies, including its Hoku membrane electrode assemblies, or MEAs, and Hoku Membranes. In May 2006, the Company announced its plans to form an integrated photovoltaic, or PV, module business, and its plans to manufacture polysilicon, a primary material used in the manufacture of PV modules, at its polysilicon manufacturing plant in Pocatello, Idaho, or the Polysilicon Plant.In fiscal 2007, the Company reorganized its business into three business units: Hoku Materials, Hoku Solar and Hoku Fuel Cells.In February and March 2007, the Company incorporated Hoku Materials, Inc. and Hoku Solar, Inc., respectively, as wholly owned subsidiaries to operate its polysilicon and solar businesses, respectively. During fiscal 2010, the Company had limited activity in its fuel cell business. (b) Basis of Presentation The Company has incurred operating losses in recent years as the Company has redirected its efforts to focus on the development of its polysilicon and solar businesses.The Company's current operating plan anticipates raising cash over the next year through a combination of debt and/or equity offerings and possibly new customer contracts to enable the continued construction of the Polysilicon Plant.Delays in securing financing could result in the Company failing to meet the contractual obligations included in its polysilicon supply agreements.A termination of any of the Company's polysilicon supply agreements could require the Company to refund prepayments already received to-date.Based on the current level of capital available to us, including the recently secured $28.3 million credit agreement, if the Company is unable to generate revenue, secure additional financing or structure credit terms with its vendors, then the Company will be forced to curtail construction of the Polysilicon Plant in order to continue as a going concern. If the Company curtails construction, the current level of capital is expected to be sufficient to fund operations through at least March 31, 2011.However, the Company would need to acquire additional financing to continue construction and sustain operations subsequent to March 31, 2011.Although the Company cannot assure the reader that such additional sources of financing will be available at acceptable terms, the implementation of a cost reduction program will help to reduce the Company’s capital requirements.In addition, Tianwei New Energy Holdings Co., Ltd., or Tianwei, has represented that it has the ability and the intent to provide, or make necessary arrangements with others to provide, ongoing operating funds to the Company to ensure the Company’s continuity as a going concern. However, an inability by the Company to reduce costs or expenditures or obtain sufficient capital to fund its operations would have a material adverse affect on the Company and the Company’s ability to complete construction of the Polysilicon Plant, and could impact its ability to continue as a going concern subsequent to March 31, 2011. The accompanying unaudited consolidated financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles, or GAAP, for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and accompanying notes required by GAAP for complete financial statements. In the opinion of management, the consolidated financial statements reflect normal recurring adjustments necessary for a fair presentation of the results for the interim periods. These statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended March 31, 2010. (c) Principles of Consolidation The consolidated financial statements include the accounts of the Company, its wholly owned subsidiaries, after elimination of significant intercompany amounts and transactions, and Hoku Solar Power I LLC, or Power I, a variable interest entity in which the Company is the primary beneficiary. (d)Use of Estimates The preparation of the Company’s financial statements in conformity with GAAP requires the Company’s management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. On an on-going basis, the Company evaluates its estimates, including those related to revenue recognition, accounts receivable, the carrying amounts of property, plant and equipment and inventory, income taxes and the valuation of deferred tax assets and stock options. These estimates are based on historical facts and various other assumptions that the Company believes are reasonable. 4 (e) Revenue Recognition Revenue from polysilicon and PV system installations is recognized when there is evidence of an arrangement, delivery has occurred or services have been rendered, the arrangement fee is fixed or determinable, and collectability of the arrangement fee is reasonably assured. PV system installation contracts may have several different phases with corresponding progress billings. The Company applies the percentage-of-completion method of revenue recognition for its PV system contracts for which it can make reasonably dependable estimates of costs.Under the percentage of completion method, revenue and related costs are deferred and subsequently recognized based on the progress of the installation and an estimate of remaining costs to complete the installation. The Company recognizes revenue under the completed contract method, in which revenue and related costs are deferred and then subsequently recognized only upon completion of the contract, for all contracts for which reasonably dependable estimates of costs are not available. The Company entered the PV system installation business in fiscal year 2008.Prior to April 1, 2010, due to the short period of time the Company was in the PV system installation business, the Company did not have the historical experience or the procedures in place to develop reasonably dependable estimates of costs and therefore utilized the completed contract method to record revenue for PV contracts.Subsequent to this start up period, the Company has developed history and reliable processes and procedures of projecting and tracking contract fulfillment costs, in order to develop reasonably dependable estimates which is required to use the percentage of completion method.In applying the percentage method, the Company determines the percentage of contract completion on the basis of engineering, labor, subcontractor and other installation costs and excludes material and other non-installation contract costs which are not considered the primary cost determinants in gauging the progress of the PV system contract.Revenue and related costs are recognized ratably based on the completion of each project and the then current estimate of remaining costs required to complete the project. The Company will continue to recognize revenue under the completed contract method for PV installations in-progress as of March 31, 2010. Revenue from the sale of electricity generated from the Company’s PV systems is based on kilowatt usage and is recognized in accordance with its power purchase agreements, or PPAs. The Company charges the appropriate Hawaii general excise tax to its customers.The taxes collected from sales are excluded from revenues and recorded as a payable. (f) Cost of Uncompleted Contracts Cost of uncompleted contracts represents services performed and/or materials used towards completing a customer contract. Based on the Company’s revenue recognition policy, these services and/or materials can be recognized as contract costs, and are recognized upon completion of contractual milestones. As of June 30, 2010, and March 31, 2010, cost of uncompleted contracts was $915,000 and $93,000, respectively, related to PV system installation contracts. (g) Guarantees and Indemnifications The Company has entered into PV system installation contracts which warrant the installation against defects in workmanship, generally for a period of one to five years from the date of installation.There were no accruals for or expenses related to the warranties for any period presented. The Company, as permitted under Delaware law and in accordance with its Bylaws, indemnifies its officers and directors for certain events or occurrences, subject to certain limits, while the officer or director is or was serving at the Company’s request in that capacity.The term of the indemnification period is equal to the officer’s or director’s lifetime.The Company has also entered into indemnification agreements with certain of its officers and directors.The maximum amount of potential future indemnification is unlimited; however, the Company has obtained director and officer insurance that limits its exposure and may enable it to recover a portion of any future amounts paid.The Company believes the fair value for these indemnification obligations is minimal. Accordingly, the Company has not recognized any liabilities relating to these obligations as of June 30, 2010 and March 31, 2010. The Company has entered into customer contracts that contain indemnification provisions.In these provisions, the Company typically agrees to indemnify the customer against certain types of third-party claims. The Company would accrue for known indemnification issues when a loss is probable and could be reasonably estimated. The Company also would accrue for estimated incurred but unidentified indemnification issues based on historical activity. There were no accruals for or expenses related to indemnification issues for any period presented. 5 (2) Notes Payable In May 2010, the Company entered into a $20.0 million credit agreement with the New York branch of China Merchants Bank Co., Ltd, or China Merchants Bank.The Company borrowed the entire $20.0 million in May 2010, and this principal amount of the loan and any unpaid interest must be paid in full two years after the effective date of the credit agreement.The Company may prepay the loan at any time without penalty.Funds provided pursuant to the credit agreement are for general corporate purposes, including capital expenditures related to the Polysilicon Plant.The loan under the credit agreement is secured by a standby letter of credit drawn by Tianwei in Chengdu, China and issued to China Merchants Bank, as collateral. The loan bears interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2% or, if the Company elects, any portion of the loan that is not less than $1.0 million may bear interest at an annual rate equal to the rate of interest announced by the lender as its “prime rate.”The Company is also assesseda facility fee of ½ percent of the total loan amount, or $100,000 per annum.Interest is due quarterly, and the $20.0 million in loan proceeds is due in May 2012 with no penalty for earlier prepayment of principal. On June 30, 2010, the Company entered into a $28.3 million credit agreement with the New York branch of China Construction Bank. The agreement provides for a loan in an aggregate principal amount not to exceed $28.3 million, which must be borrowed within 90 days of the Company satisfying certain customary closing conditions.These closing conditions have been satisfied.The principal amount of the loan and any unpaid interest thereon must be paid in full by June 2012.The Company may prepay the loan, in whole or in part, at any time without penalty.Funds provided pursuant to the credit agreement are for the purpose of completing the development and construction of the Polysilicon Plant. The loan under the credit agreement is secured by a standby letter of credit drawn by Tianwei and issued by the Sichuan branch of China Construction Bank in favor of the New York branch of China Construction Bank.The loan will bear interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 1.875% or, at the election of the Company and if the bank agrees, any portion of the loan that is not less than $1,000,000 may bear interest at an annual rate equal to the highest “Prime Rate” as published in the “Money Rates” column of the Eastern Edition of the Wall Street Journal from time to time.The Company paid a facility fee of $70,750 and a commitment fee, which will be determined by multiplying the average daily balance of the un-utilized portion of the maximum loan amount during the 90 day available period by 1.875% per annum.As of August 11, 2010, the Company has drawn $16.8 million under this agreement, and $11.5 million remains available. 6 In connection with the credit agreements with the New York branch of China Merchants Bank and the New York branch of China Construction Bank, the Company agreed to reimburse Tianwei for interest, fees and expenses incurred pursuant to, or in connection with negotiating or performing, the standby letter of credits drawn to secure the Company's obligations, which amounts are unknown at this time. (3) Fair Value of Assets and Liabilities Under existing guidance, fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability.As a basis for considering such assumptions, a three-tier fair value hierarchy prioritizes the inputs used in measuring fair value as follows: Level 1 –Observable inputs such as quoted prices in active markets; Level 2 –Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3 –Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumption. As of June 30, 2010 and March 31, 2010, the Company held the following assets that are required to be measured at fair value on a recurring basis (in thousands): FairValueMeasurementsasofJune 30,2010 Total Level 1 Level 2 Level 3 Cash equivalents $ $ $
